                 UNITED STATES BANKRUPTCY COURT
                    DISTRICT OF MASSACHUSETS


    ZANUB RAZA,                              Docket No. 1:17-bk-14818

    Debtor                                   Chapter 7


    ROMAN BEYLIN,

    Plaintiff,

    v.                                       Docket No. 1:18-ap-01040

    ZANUB RAZA,

    Defendant


                 STIPULATED PROTECTIVE ORDER

The parties have stipulated and it is hereby ORDERED as follows:

1. Within 2 business days of the Court’s entry of this Order, counsel for the
   Plaintiff will deliver to TechFusion of 87 Blanchard Road, Second Floor,
   Cambridge, Massachusetts, the Plaintiff’s username and password for his
   Gmail account (rbeylin@gmail.com) and his iCloud account
   (romansbeylin@gmail.com) and access to those accounts.

2. TechFusion may then perform an extraction of the Plaintiff’s Gmail and
   iCloud accounts for analysis, which is for the purpose of determining
   whether the August 1, 2014, e-mail or e-mails containing explicit
   photographs were sent from the Gmail account, whether the e-mail or e-
   mails still exist in that account, whether the e-mail or e-mails were deleted
   from that account, whether other emails were sent containing explicit
   photographs, whether the photographs were present on the iCloud
   account at that time the e-mail was sent, whether the photographs still
   exist in that account, and whether any material was deleted from that
   account.

3. At this time, TechFusion may not extract or access the current backup of
   the Plaintiff’s iPhone X from the iCloud account. If it is not possible to
                                       1
   perform the extraction process without downloading the iPhone backup,
   the backup must be immediately deleted upon completion of the
   extraction.

4. TechFusion may not allow access to or provide to the Defendant or her
   counsel a copy of the extractions of the Gmail or iCloud accounts except
   as provided herein.

5. Counsel for the Defendant shall provide to TechFusion and the Plaintiff’s
   counsel any search terms beyond what is described in Paragraph 6. If the
   Plaintiff objects to any search terms, he may move the Court to determine
   whether the Defendant has a valid basis under Fed. R. Civ. P. 26(b)(1) for
   searching the Gmail and iCloud accounts for that term. Subject to any
   objections, TechFusion may then search the extracted accounts for E-
   mails and files including those search terms.

6. At present, and without limiting the Defendant’s right to seek access to
   more material only with agreement of the Plaintiff or Court permission,
   TechFusion will search the Gmail account and iCloud account for emails
   sent or received from July 27, 2014, to August 7, 2014, and photographs
   taken between those dates.

7. The E-mails and files identified in paragraph 6 are referred to as the
   “Initial Results.”

8. TechFusion will then search the Initial Results using the following case
   insensitive regular expressions:

   a. baker*

   b. plaut*

   c. law*

   d. attorney*

9. The results of the search in the previous paragraph are referred to as the
   “Flagged Results.”

10. TechFusion will send the Flagged Results to the Plaintiff’s counsel in a
   reasonably usable format, msg files, or printed PDF files of the emails.

11. Plaintiff’s counsel will have 2 business days from receipt of the Flagged
   Results to review the Flagged Results and identify E-mails and files that it
                                       2
   objects to producing to the Defendant based on privilege or the presence
   of confidential commercial information. These E-mails and files are
   referred to as the “Withheld Results.”

12. Pursuant to Paragraph 11, Defendant’s counsel may then view the Flagged
   Results excluding the Withheld Results. Defendant’s counsel may review
   the Initial Results, with the Flagged Results excluded, at any time.

13. Plaintiff shall produce within 2 business days from receipt of the Flagged
   Results a log pursuant to Fed. R. Civ. P. 26(b)(5) identifying the date,
   author, recipient, privilege(s) invoked, and brief description of each of the
   Withheld Results. Defendant may move the Court to determine whether
   the Plaintiff has a valid basis for withholding production. Failure by
   Plaintiff to produce this log within 2 business days shall result in waiver by
   Plaintiff.

14. Within sixty (60) days after final termination of the above-captioned action
    and/or Suffolk Superior Court Civil Action No. 1784CV02373, including
   without limitation any appeals therefrom, or the running of time to take
   such an appeal, if later, TechFusion shall destroy all extractions of the
   Gmail and iCloud accounts. Counsel for the Defendant shall certify in
   writing that the destruction has been completed. Counsel for the parties
   and TechFusion shall be entitled to retain any reports produced by
   TechFusion.

15. Neither the extraction of the Gmail or iCloud accounts by TechFusion nor
   anything contained within this Protective Order changes the parties’
   obligations to not spoliate evidence.

16. Counsel for the Defendant will provide TechFusion a copy of this Order.
   TechFusion agrees to be bound by this Order.

17. This Order will remain in effect pending further order of the Court and
   without limitation to Defendant’s ability to seek permission by the Court
   to conduct additional searches and analysis.

SO ORDERED.


                                            Bailey, J.
Date: April 9, 2019



                                       3
